DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 8, 10-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (USP 6,047,774).
	With respect to claim 1, Allen disclose a windowed deflector assembly, comprising: a tubular housing (2), the tubular housing having a window (4) there through; a wrap covering the window (see column 4 lines 21-23); and a deflector (10) coupled to or formed integrally as part of the tubular housing.
With respect to claim 2, Allen disclose wherein the wrap comprises a non-ferromagnetic material (see column 4 lines 21-23).
With respect to claim 8, Allen disclose wherein the tubular housing comprises steel having a first yield strength, and the wrap comprises a material having a second lesser yield strength (wherein plastic has a yield strength less than steel).


With respect to claim 11, Allen disclose an uphole locking profile located in an interior surface of the tubular housing (see column 4 lines 31-34, wherein the profile on the housing that the shear pins are located in are considered a locking profile).
With respect to claim 12, Allen disclose wherein the deflector includes a downhole angled surface (see figure 1).
With respect to claim 13, Allen disclose wherein the window is located in a wall of the tubular housing opposite the downhole angled surface (see figure 1).
With respect to claim 18, Allen disclose wherein the deflector is rotationally fixed relative to the tubular housing and the window (see figure 3, via key 15).
	With respect to claim 19, Allen disclose a well system, comprising: a main wellbore (30) extending through one or more subterranean formations; a lateral wellbore (38) extending from the main wellbore; a windowed deflector assembly (see figure 1) located at a junction between the main wellbore and the lateral wellbore, the windowed deflector assembly including: a tubular housing (2), the tubular housing having a window (4) there through; a wrap covering at least a portion of the window (see column 4 lines 21-23), wherein the tubular housing comprises a first material having a first yield strength (see column 4 lines 7-15, wherein steel has a first yield strength), and the wrap comprises a second material having a second lesser yield strength (wherein plastic has a lesser yield strength than steel); and a deflector (10) coupled to or formed integrally as part of the tubular housing.
.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Smith et al. (USP 7,070,000).
With respect to claim 3, Allen discloses a plastic window, but not an aluminum alloy.  Smith et al. disclose a shield made of aluminum as it is an easily drilled or milled 
With respect to claim 4, Allen disclose plastic, but not reinforced plastic, fiberglass, composite, carbon fiber.  Smith et al. disclose a shield can be made of a composite/fiberglass (see column 10 lines 30-41).  As both Allen and Smith et al. disclose shields covering windows, it would have been obvious to one having ordinary skill in the art to have substituted one covering for the other for the predictable result of covering the window and then easily removing it.  

5.	Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen.
With respect to claims 5-7, Allen does not disclose the yield strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to selected a plastic having a yield strength 30 ksi or less, 10 ksi or less, or 5-18 ksi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 9, Allen does not disclose that the wrap extends entirely around the tubular housing.  Smith et al. disclose a shield that extends entirely around the tubular housing.  As both Smith et al. and Allen disclose covers for the windows, it .  

6.	Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Dahl et al. (US 2016/0145956).
With respect to claim 14, Allen disclose that there is a cavity in the deflector and that the deflector is retrieved, but does not specifically disclose a latch on an interior surface.  Dahl et al. disclose a retrieval tool having dogs and a whipstock profile (see paragraph 34).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Allen to include the profile as taught by Dahl et al. for the purpose of allowing retrieval of the whipstock.  
	With respect to claims 15 and 16, Allen does not disclose a protection mechanism/flapper valve.  Dahl et al. disclose a flapper valve 308 to isolate lower portions of the parent wellbore from debris and prevent fluid loss (see paragraph 29).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Allen by including a flapper valve as taught by Dahl et al. for the purpose of isolating the parent wellbore from debris and prevent fluid loss.
With respect to claim 17, Allen does not disclose seals.  Dahl et al. disclose seals 722 on the inside of the deflector to seal the primary leg and provide a sealed interface (see paragraph 43).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Allen by include seals as taught by Dahl et al. for the purpose of providing a sealed interface with the retrieval tool.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hepburn (USP 8,091,246) disclose a shield over a window and a whipstock which is conveyed into the string.  Fripp et al. (US 2020/0362656) disclose a degradable window for multilateral junction.  Hanton (USP 6,585,040) disclose an assembly have a shield over a window in combination with a deflector.  Nistor (USP 6,206,111) disclose a high pressure internal sleeve for use with easily drillable exit ports.  Longbottom et al. (USP 5,564,503) disclose methods and systems for subterranean multilateral well drilling and completion.  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Nicole Coy/           Primary Examiner, Art Unit 3672